


EXHIBIT G-3
FORM OF EXEMPTION CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement, dated as of July 18, 2013 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined therein being
used herein as therein defined), among M/I HOMES, INC., an Ohio corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders, including the Swingline Lender and the
Issuing Lender (collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Administrative Agent”) and the other
agents party thereto. The undersigned is providing this certificate pursuant to
Section 2.16(d) of the Credit Agreement. The undersigned hereby represents and
warrants that:
1.    It is the sole record owner of the participation in respect of which it is
providing this certificate;
2.    Its direct or indirect partners/members are the sole beneficial owners of
the participation in respect of which it is providing this certificate;
3.    With respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members that are beneficial owners of such
participation is a “bank” for purposes of Section 881(c)(3)(A) of the Code;
3.    None of its direct or indirect partners/members that are beneficial owners
of the participation is a 10-percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code;
4.    None of its direct or indirect partners/members that are beneficial owners
of the participation is a controlled foreign corporation related to the Borrower
within the meaning of Section 881(c)(3)(C) of the Code; and
5.    The interest payments in question are not effectively connected with the
conduct of a U.S. trade or business by the undersigned nor any of its
partners/members that are beneficial owners of the participation.


The undersigned has furnished the participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


[Signature page follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.
[NAME OF PARTICIPANT]
By:_______________________________
Name:
Title:
Date: ____________________






